ON MOTION FOR REHEARING.
From an inspection of the record and of the opinion filed by the trial judge, it is apparent that he rejected the evidence to which we have referred, because of the construction which he placed upon the contract, and not because of objections as to its generality or competency for other reasons. In our decision we have dealt with the judge’s construction of the contract, especially with reference to the first division of the sixth clause thereof and the effect of the words “as liquidated damages.” In doing so we have not overlooked other portions of the sixth clause or of the contract; but we have not thought it necessary to go beyond the requirements of the present case; and other questions as to the admissibility of evidence or objections thereto, or the like, are not precluded by this decision, except in so far as dependent upon the ruling herein made as to the construction of the contract.